Citation Nr: 0723602	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  06-04 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


REMAND

The veteran had active military service from October 1962 to 
June 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The veteran's claim of service connection for PTSD is 
premised on a sexual assault the veteran contends occurred 
while he was on active military duty.  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (which requires a 
diagnosis in accordance with the Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2006).  Where, as here, VA determines that the 
veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's account as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2006); Cohen v. Brown, 10 Vet. App. 128 (1997).  

In claims based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate his account of the stressor incident.  38 C.F.R. 
§ 3.304(f)(3).  Examples of such evidence include, but are 
not limited to, records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these resources.  Id.  

The Board finds that the evidence of record is inadequate to 
render a decision, and a remand is therefore necessary.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (citing 
Littke v. Derwinski, 1 Vet. App. 90, 92 (1990), where the 
Court held that, where the record before the BVA was 
inadequate, remand was required).  

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2006).  Review of the record discloses that the 
veteran has not been adequately notified of the provisions of 
the VCAA.  Specifically, he has not been asked to provide any 
evidence or information he has pertaining to his claim.  The 
Board will therefore remand this case in order to ensure that 
the veteran receives the due process to which he is entitled.

Next, the Board notes that, in correspondence received by the 
Board in October 2006, the veteran reported that he has 
recalled the name of an in-service acquaintance who might be 
able to corroborate either his averment of an in-service 
assault or his behavior after the alleged assault occurred.  
The Board will therefore also remand in order to afford the 
veteran the opportunity to obtain such lay evidence.  

The Board also notes that, while there are written statements 
by medical professionals that the veteran has PTSD, there is 
no formal diagnosis of PTSD in accordance with DSM-IV, as is 
required for service connection.  The Board will therefore 
remand in order to afford the veteran with a VA PTSD 
examination to determine whether or not he has a diagnosis of 
PTSD in accordance with DSM-IV.  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The AOJ must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  Specifically, the RO 
must notify the claimant and the 
claimant's representative of any 
information and evidence not of 
record (1) that is necessary to 
substantiate the appellant's 
specific claim of service connection 
for PTSD based on personal assault; 
(2) that VA will seek to provide; 
(3) that the claimant is expected to 
provide; and (4) must ask the 
claimant to provide any evidence in 
his possession that pertains to the 
claims in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
See also 38 C.F.R. § 3.304(f)(3).  

The AOJ should give the veteran 
opportunity to obtain statements 
from anyone who may be able to 
corroborate his account of the 
stressor incident or his behavior 
after the alleged assault.  

2.  After the above-requested 
development is accomplished, the AOJ 
should arrange for the veteran to 
undergo a VA PTSD examination by a 
psychiatrist with appropriate 
expertise to determine the veteran's 
current mental disability diagnosis 
in accordance with DSM-IV.  
Psychological testing should be 
conducted in order to help ascertain 
whether the veteran in fact has 
PTSD.

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.

If the veteran is diagnosed with 
PTSD, the examiner is asked to 
review the veteran's complete case 
file and, if feasible, to provide an 
opinion as to whether or not the 
veteran's behavior after August 5, 
1964, is consistent with a reaction 
to a sexual assault.  (The Board 
notes that the veteran's military 
performance reports showed 
improvement in the period after the 
date of the alleged assault, and 
that the veteran has averred that he 
was repeatedly counseled by his 
sergeant and threatened with formal 
disciplinary proceedings.)  

The RO should ensure that the 
examination report complies with 
this remand and the questions 
presented in the RO's examination 
request, especially with respect to 
the instructions to provide medical 
opinions.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2006).  

3.  After undertaking any other 
development deemed appropriate, the 
AOJ should consider the issue on 
appeal in light of all information 
or evidence received.  If the 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

